UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                           )
CHRISTOPHER THIEME,                        )
                                           )
        Plaintiff,                         )
                                           )
                v.                         )                   Civil No. 21-cv-1750 (APM)
                                           )
MERRICK GARLAND, in his official           )
capacity as Attorney General of the United )
States, et al.,                            )
                                           )
        Defendants.                        )
_________________________________________ )

                                  MEMORANDUM OPINION

I.     INTRODUCTION

       Plaintiff, a federal prisoner appearing pro se, brought this action under the Declaratory

Judgment Act, 28 U.S.C. § 2201, against U.S. Attorney General Merrick Garland, the

U.S. Department of Justice, and the U.S. Sentencing Commission. For the reasons explained

below, this case will be dismissed for want of jurisdiction.

II.    BACKGROUND

       Plaintiff is serving a 210-month prison sentence for a murder for hire conviction.

See Thieme v. United States, No. 19-cv-15507 (SDW), 2020 WL 1441654, at *1 (D.N.J. Mar. 24,

2020), cert. of appealability denied, No. 20-1839, 2020 WL 6707326 (3d Cir. July 29, 2020).

From all indications, Plaintiff received an enhanced sentence under the federal sentencing

guideline titled “Conspiracy or Solicitation to Commit Murder,” which provides that “[i]f the

offense involved the offer or the receipt of anything of pecuniary value for undertaking the murder,

increase [the offense level] by 4 levels.” U.S.S.G. § 2A1.5(b)(1). He “seeks judicial review of”
the “application and enforcement of” that guideline to “criminal defendants convicted of

committing 18 U.S.C. § 1958(a),” claiming that such application and enforcement violates “the

Double Jeopardy and Due Process Clauses of the Fifth Amendment of the United States

Constitution.”1 Compl. ¶ 5. Plaintiff alleges that because of the constitutional error, he received

a sentence “of 75 to 102 months more than he would have otherwise been ordered to serve.” Id. ¶

36. In addition to a declaratory judgment, Plaintiff seeks “appropriate injunctive or mandamus

relief pursuant to 28 U.S.C. §§ 2202, 1361, and 1651.” Id. ¶ 5.

III.     DISCUSSION

         “It is a ‘well-established rule that the Declaratory Judgment Act is not an independent

source of federal jurisdiction.’ Rather, ‘the availability of [declaratory] relief presupposes the

existence of a judicially remediable right.’” Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011)

(quoting C & E Servs., Inc. of Washington v. D.C. Water & Sewer Auth., 310 F.3d 197, 201 (D.C.

Cir. 2002) (other citations omitted)). In addition, it is “well-settled that a prisoner seeking relief

from his . . . sentence may not bring [ ] an action” for injunctive and declaratory relief. Williams

v. Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996) (per curiam). Such is the province of habeas corpus,

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973), which also forecloses Plaintiff’s claim for

mandamus relief, Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (mandamus

“cannot be used as a substitute for habeas corpus”); see also Am. Hosp. Ass’n v. Burwell, 812 F.3d

183, 189 (D.C. Cir. 2016) (the three requirements of mandamus jurisdiction are (1) the plaintiff’s

clear and indisputable right to relief, (2) the defendant’s clear duty to act, and (3) the lack of “an




1
  Although Plaintiff purports to plead on behalf of other criminal defendants, he is pro se and therefore able to “plead
and conduct” his case only. 28 U.S.C. § 1654; see U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp.
2d 10, 15–16 (D.D.C. 2003) (surveying cases concluding same).


                                                           2
adequate alternative remedy”; “unless all are met, a court must dismiss the case for lack of

jurisdiction” (emphasis added)).

       Plaintiff offers preemptively that his success “on this constitutional challenge to USSG

§2A1.5(b)(1) to 18 U.S.C. §1958(a) convictions would not necessarily imply the [in]validitv of

his confinement or shorten its duration. It would only allow him to seek further review which the

District Courts retain full discretion to deny.” Compl. ¶ 40; see Heck v. Humphrey, 512 U.S. 477,

486–87 (1994) (establishing prerequisites for prisoner suits challenging criminal judgments);

Harris v. Fulwood, 611 Fed. App’x 1, 2 (D.C. Cir. 2015) (per curiam) (Heck applies “no matter

the relief sought (damages or equitable relief) . . . if success in [the] action would necessarily

demonstrate the invalidity of confinement or its duration.”) (quoting Wilkinson v. Dotson, 544 U.S.

74, 81–82 (2005) (alterations in original)). The D.C. Circuit has “rejected precisely such efforts

to manipulate the preclusive effect of habeas jurisdiction,” explaining “that it [does] not matter

that [the plaintiff] had not asked for release, since if he prevailed on his claims he would be

immediately entitled to release or a new trial because of the issue preclusion effect of the judgment

here.” LoBue v. Christopher, 82 F.3d 1081, 1083 (D.C. Cir. 1996) (citing Monk v. Secretary of

the Navy, 793 F.2d 364 (D.C. Cir. 1986)).

       Plaintiff’s remedial right lies in the sentencing court, see id. at 1082–83 (quoting 28 U.S.C.

§ 2255), which admittedly has denied post-conviction relief, see Compl. ¶ 38 (“Plaintiff raised this

issue in his 2255 motion, but it was not heard on the merits due to the motion’s dismissal as

procedurally time-barred.”). This court lacks subject matter jurisdiction either to review the

sentencing court’s decision, see United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011), or

“to hear [this] declaratory judgment action,” LoBue, 82 F.3d at 1082. And “[i]If

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the



                                                  3
action.” Fed. R. Civ. P. 12(h)(3) (emphasis added); see Simpkins v. D.C. Gov't, 108 F.3d 366, 371

(D.C. Cir. 1997) (“[T]he rule is strict that once a court determines that it lacks subject matter

jurisdiction, it can proceed no further.”).   A separate order of dismissal accompanies this

memorandum opinion.




Dated: August 3, 2021                                      Amit P. Mehta
                                                    United States District Judge




                                               4